Citation Nr: 0218288	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  94-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1980 to 
January 1983.

This appeal arises from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement 
to service connection for a psychiatric disability.  The 
veteran appealed this determination.

In July 1996, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical 
evidence.  The case has now returned for appellate 
consideration.



FINDINGS OF FACT

1.  All evidence required for an equitable determination 
on the issue decided below has been obtained.

2.  The evidence indicates that the veteran's 
schizophrenia was compensably manifested within one year 
after his separation from active military service in 
January 1983.


CONCLUSION OF LAW

Schizophrenia may be presumed to have been incurred in 
service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
4.130, Diagnostic Codes 9201-11 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit being sought in this appeal 
(service connection for a psychiatric disorder) is being 
granted in full, it is unnecessary to present a lengthy 
discussion of the duty to notify and assist the veteran 
under the VCAA.  Nevertheless, VA has complied with the 
notification requirements of 38 U.S.C.A. §§ 5103(a) and 
5103A(b)(2).  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  In particular, the July 1992 
Board remand notified the veteran of the evidence that was 
needed to support his claim and of what he had to do and 
what VA would do to procure it.  Also, in the supplemental 
statement of the case (SSOC) of February 2002, the RO 
informed the veteran of the provisions of the VCAA, 
evidence considered by VA in adjudicating his claims and 
the applicable laws and regulations.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.  

Also, the Board is satisfied that all relevant evidence 
required for an equitable decision on the issue decided 
below is of record.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).  The veteran's service medical and personnel 
records, post-service medical records and Social Security 
records have been obtained, and the veteran has been 
examined by VA and an opinion has been obtained from the 
examiner.  

In light of the above, there is no prejudice to the 
veteran in proceeding with appellate review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case 
law of the United States Court of Appeals for Veterans 
Claims (Court), lay observation is competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
psychosis may be presumed to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year of separation from active service.  This is a 
rebuttable presumption.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In his January 1992 claim for service connection, the 
veteran stated that he suffered from depression and 
paranoid schizophrenia since December 1982.  His service 
medical records reveal no complaints or findings of a 
psychiatric disorder in service.  However, the report of 
the veteran's discharge examination is not in the claims 
file.  VA has attempted to obtain the discharge 
examination report, but the National Personnel Records 
Center informed the RO that there were no additional 
records on file.  His service personnel records indicate 
non-judicial punishment for possession of marihuana in 
January 1982.  These records also note that the veteran 
was not recommended for further military service and was 
barred from reenlistment, for no apparent reason other 
than his substance offense.  

The post-service medical evidence reflects that the 
veteran was first treated for a psychiatric disorder in 
October 1985, when he was brought to a private hospital by 
the police after his family complained of agitated and 
bizarre behavior.  Reportedly, his family noted that he 
acted very strangely after he returned form the Army and 
according to the veteran, after service he did not get 
along well with his family.  The medical records also 
indicate that he had not spoken much to his parents in the 
prior two years.  The veteran was hospitalized for 17 days 
and the final diagnosis was schizophreniform disorder.  
The medical records on file indicate that the veteran 
continued to receive medical treatment for his psychiatric 
problems during the late 1980's and 1990's.  These records 
note histories of his psychiatric symptoms having been 
manifested in 1983.

In a June 1986 report of recent psychiatric examination 
for Social Security disability benefits, the examiner 
noted that there were no medical records to review and 
that the veteran was considered to be a poor historian.  
According to his mother, after he returned from military 
service he would stay in the house and remain in bed in 
the dark most of the time.  Reportedly, he would not go to 
school or work and his behavior became more bizarre and 
inappropriate.  It was noted that he had worked one day in 
1984, but apparently did not return as his affect was 
inappropriate.  The examiner's diagnosis was 
schizophrenia, undifferentiated type, moderate to severe.  
He commented that the veteran "apparently developed a 
schizophrenic disorder during [his] military service which 
became worse following discharge from service.  His 
behavior became bizarre and inappropriate."  It was noted 
that the veteran denied his mother's comments about his 
behavior during the past three years.

The veteran sought outpatient treatment at the Asian 
Pacific Counseling and Treatment Center (APCTC) in June 
1990.  The initial evaluation report notes a history of 
the veteran having been discharged from service due to the 
"beginnings of mental illness" and that the veteran had 
been receiving outpatient treatment since 1987.  At the 
initial clinical assessment, the principal diagnostic 
impression was schizophrenia, paranoid, chronic.  Army 
life was noted to be the stressor.  By a letter dated in 
February 1992, an APCTC physician stated that the veteran 
had been diagnosed with paranoid schizophrenia, chronic, 
and had been receiving psychotropic medication, individual 
therapy, and case management services.  The physician also 
stated that the veteran had been receiving continuous 
psychiatric treatment at APCTC since 1987.  

The veteran underwent a private psychiatric evaluation 
conducted by Nancy Parson, Ph.D., in April 1994.  In her 
examination report, Dr. Parson noted that she had reviewed 
the veteran's medical records.  A home-visit was necessary 
to evaluate the veteran because he would not leave his 
apartment.  It was reported that the veteran initially 
enrolled in a technical school in 1983 after leaving 
military service, but only completed four days of classes 
due to his emotional condition.  His work history since 
his separation from the military consisted of one day of 
work in 1983 when he was terminated for peculiar behavior 
and three days employment in 1986 at a warehouse before he 
was fired with no explanation.  The veteran's mother noted 
that she and her husband had visited the veteran every 
year while he was in military service and had seen no 
evidence of a psychiatric problem at that time.  The 
examiner noted that a review of the service medical 
records showed no evidence of a psychiatric condition.  
However, the mother claimed that the veteran's abnormal 
behavior was noted on the day he arrived home after 
discharge from the military.  This behavior included 
isolating himself from even close family members, staying 
in his room in a cubicle made from bookshelves, always 
eating alone in his room, having only minimal conversation 
with anyone, refusing to attend school, talking to 
himself, very poor hygiene, and becoming agitated and 
threatening to other family members.  Based on the history 
reported by the veteran's mother and aunt, the examiner 
concluded that the veteran acted inappropriately and 
manifested symptoms of severe mental illness only days 
after his discharge from service.  She commented that:

Based on his mother's and aunt's 
credible recitation of his behavior, 
the diagnosis of schizophrenia can be 
established well before his first 
hospitalization and certainly within 
one year of discharge [from military 
service].  Onset date can be 
established as of January 1983.

As [the veteran] was exposed to the 
stressors of leaving the military and 
returning home, his personal and coping 
skills and environmental support were 
inadequate to protect him from the 
emergence of psychotic symptoms.  The 
supportive framework of the military 
may have constituted his cognitive 
capacities and social functioning.  
However, returning home to family 
members where his mother was forced to 
work 16 hours each day to support his 
physically disabled father and infant 
brother led quickly to a crisis when 
[the veteran's] previously protected 
environment was no longer available.

The veteran was afforded a VA psychiatric examination in 
July 2000.  The examiner noted that he had reviewed the 
medical evidence in the claims file and was able to take a 
history from the veteran's mother.  The examiner found 
that there was no evidence of any psychiatric treatment in 
the service medical records.  The veteran's mother 
reported that the veteran had first acted strangely when 
he arrived home from service.  This behavior included 
isolating himself, talking to himself, talking and drawing 
pictures of his military experiences, and exhibiting 
abusive behavior toward his family.  She also indicated 
that since his return from the military, the veteran had 
been unable to keep a job or attend school for more than a 
few days at a time due to his abnormal behavior.  The 
diagnosis was paranoid-type chronic schizophrenia.  The 
examiner noted, in essence, that he had to rely on the 
history given by the veteran's mother and that it was 
clear the veteran's illness, schizophrenia, was manifested 
as the family reported, from the time the veteran returned 
home after discharge from the Army in January 1983.  The 
examiner also stated that, again based on information from 
the mother, in all probability the veteran's illness 
manifest at least as early as when the family observed his 
behavior, which was after he came home and was discharged 
from the United States Army, in January 1983.  

In sum, there is no lay or medical evidence of psychiatric 
problems during the veteran's active service.  As there is 
no separation examination report of record, the veteran's 
psychiatric status at the time of his discharge is 
unknown.  The first evidence of any psychiatric symptoms 
is in the form of history by the veteran's mother of 
strange behavior soon after the veteran returned home from 
active service.  There is no medical evidence of a 
psychiatric disorder until October 1985, well over two 
years after his separation.

Based on the lay evidence, medical examiners in May 1986, 
April 1994, and July 2000 found that the veteran's 
schizophrenia was manifested since approximately the time 
of his return from active duty.  Although VA is not 
required to accept a physician's opinion that is based on 
an uncorroborated lay history, see Godfrey v. Brown, 8 
Vet. App. 113 (1995), in this case the veteran's mother 
has given a consistent history, which was first reported 
years prior to the filing of a claim for service 
connection for the psychiatric disability, thus enhancing 
the credibility of her statements.  Although the veteran 
apparently did not seek treatment until almost three years 
after service, the medical evidence indicates that he was 
likely incapable of recognizing the need for treatment due 
to his psychiatric disorder.  

The history of the veteran's behavior within a year after 
active service has been assessed by medical professionals 
as reflecting early manifestations of schizophrenia and 
the Board accepts those assessments.  In that regard, the 
only medical opinions of record discussing that matter 
have been favorable to the veteran.  

According to the criteria at 38 C.F.R. § 4.130, Diagnostic 
Codes 9201 through 9211, a ten percent evaluation is 
warranted for a psychosis that produces occupational and 
social impairment due to mild and transient symptoms which 
decrease work efficiency and ability to perform tasks only 
during periods of significant stress, or for symptoms 
controlled by continuous use of medication.  Accepting the 
history given by the family, the Board finds that the 
veteran exhibited compensable psychiatric symptoms during 
the initial post-service year.  Thus, it is concluded that 
entitlement to service connection is warranted for 
schizophrenia under the presumptive provisions at 
38 C.F.R. §§  3.307(a)(3) and 3.309(a) for a psychosis.



ORDER

Entitlement to service connection for schizophrenia is 
granted.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

